DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed March 3, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wernersbach et al. (US Patent Application Pub. No.: US 2014/0331888 A1) in view of Walter et al. (US Patent Application Pub. No.: US 2017/0320683 A1) and .
For claim 1, Wernersbach et al. disclose the claimed invention comprising: a modular straight track section (reference numeral 14, figure 1A); a modular curved track section (reference numeral 16, figure 1A); a permanent magnet mover (reference numeral 18) configured to be displaced by a controlled magnetic field (see paragraph [0008], and figure 1A); wherein each track section comprises a plurality of stacked laminates forming slots (see paragraph [0045]), and a plurality of coils (see paragraph [0007]) disposed in the slots (see paragraph [0045]) and energizable to create the controlled magnetic field for movement of the mover (see paragraph [0007]), and each track section (reference numerals 14, 16) is configured to support and guide the mover (reference numeral 18) in movement along the track sections (see figure 1A); and control and driver circuitry (reference numerals 26, 28, figure 1A) coupled to the coils (see also paragraph [0042]) and configured to control energization of the coils to create the controlled magnetic field (see paragraph [0042], and figure 1A).  Wernersbach et al. however do not specifically disclose the modular curved track section having a curved portion of complex curvature and an integral straight portion, the straight portion being positionable adjacent to the modular straight track section to provide a smooth transition between the modular curved track section and the modular straight track section, and wherein the complex curvature comprises a first portion having a spline or clothoid curvature adjacent to the straight portion and a second portion having a curvature different from the first portion.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the curved portion and an integral straight portion as disclosed by Walter et al. and also have different curvatures within the complex curvature as disclosed by Wernersbach ‘135 for the modular curved track section of Wernersbach et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 7, Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 disclose the claimed invention except for the modular curved track section having an integral straight portion on each of two opposite ends of the curved portion.  Walter et al. further disclose the modular curved track section (reference numeral 10) having an 
For claim 8, Wernersbach et al. disclose the curved portion (see also figures 3A-3C, reference numerals 62, 68, 74) comprising a curvature of circular radius (see figures 3A-3C).  
For claim 9, Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 disclose the claimed invention except for the curved portion comprising at least two different curved portions each of a non-constant curvature.  Wernersbach ‘135 already discloses the curved portion having a spline geometry with two different adjacent non-constant radius spline segments (see claim 21 of Wernersbach ‘135), i.e. the curved portion comprising at least two different curved portions each of a non-constant curvature, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have two different curved portions as disclosed by Wernersbach ‘135 for the curved portion of Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 10, Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 disclose the claimed invention except for the curved portion comprising a first curvature 
For claim 11, Wernersbach et al. disclose the claimed invention comprising: a first modular track section (reference numeral 14, figure 1A); a second modular track section (reference numeral 16, figure 1A) having a curved portion; a permanent magnet mover (reference numeral 18) configured to be displaced by a controlled magnetic field (see paragraph [0008], and figure 1A); wherein each track section comprises a plurality of stacked laminates forming slots (see paragraph [0045]), and a plurality of coils (see paragraph [0007]) disposed in the slots (see paragraph [0045]) and energizable to create the controlled magnetic field for movement of the mover (see paragraph [0007]), and each track section (reference numerals 14, 16) is configured to support and guide the mover (reference numeral 18) in movement along the track sections (see figure 1A); and control and driver circuitry (reference numerals 26, 28, figure 1A) coupled to the coils (see also paragraph [0042]) and configured to control energization of the coils to create the controlled magnetic field (see paragraph [0042], and figure 1A).  Wernersbach et al. however do not specifically disclose the curved portion being of complex curvature with the second modular track section having an integral straight portion, the straight portion being positionable adjacent to the first modular track section 
Walter et al. discloses track sections (reference numeral 10) having a curved portion and an integral straight portion (see figures 5, 6), which when applied to the second modular track section of Wernersbach et al. would enable the straight portion to be positionable adjacent to the first modular track section to provide a smooth transition between the second modular track section and the first modular track section.  Wernersbach ‘135 discloses the curved portion having a spline geometry with two different adjacent non-constant radius spline segments (see claim 21 of Wernersbach ‘135), i.e. a first portion having a spline or clothoid curvature and a second portion having a curvature different from the first portion, and when applied to the curved portion of Wernersbach et al. in view of Walter et al. this would disclose the curved portion of complex curvature wherein the complex curvature comprising a first portion having a spline or clothoid curvature adjacent to the straight portion and a second portion having a curvature different from the first portion.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the curved portion and an integral straight portion as disclosed by Walter et al. and also have different curvatures within the complex curvature as disclosed by Wernersbach ‘135 for the second modular track section of Wernersbach et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

For claim 13, Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 disclose the claimed invention except for the first modular track section comprising a curved portion and an integral straight portion.  Having a curved portion and an integral straight portion is a known skill in the art as exhibited by Walter et al. (reference numerals 10, 11, see figures 5, 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a curved portion and an integral straight portion as disclosed by Walter et al. for the first modular track section of Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 14, Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 disclose the claimed invention except for the second modular track section having an integral straight portion on each of two opposite ends of the curved portion.  Having an integral straight portion on each of two opposite ends of the curved portion is a known 
For claim 15, Wernersbach et al. disclose the curved portion (see also figures 3A-3C, reference numerals 62, 68, 74) comprising a curvature of circular radius (see figures 3A-3C).  
For claim 16, Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 disclose the claimed invention except for the curved portion comprising a non-circular curvature.  Walter et al. further disclose the curved portion (reference numeral 10) having a non-circular curvature (see figures 5, 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a non-circular curvature as disclosed by Walter et al. for the curved portion of Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 17, Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 disclose the claimed invention except for the curved portion comprising a first curvature of circular radius and a second non-circular curvature.  Walter et al. further disclose the curved portion (reference numeral 10) comprising a first curvature of circular radius and a second non-circular curvature (see figures 5, 6), and it would have been obvious to 
For claim 18, Wernersbach et al. disclose the claimed invention comprising: a plurality of modular track sections (reference numerals 14, 16) joined end-to-end to form a track (see figure 1A), at least one of the modular track sections comprising a modular curved track section (reference numeral 16, figure 1A); a permanent magnet mover (reference numeral 18) configured to be displaced by a controlled magnetic field (see paragraph [0008]); wherein each track section comprises a plurality of stacked laminates forming slots (see paragraph [0045]), and a plurality of coils (see paragraph [0007]) disposed in the slots (see paragraph [0045]) and energizable to create the controlled magnetic field for movement of the mover (see paragraph [0007]), and each track section (reference numerals 14, 16) is configured to support and guide the mover (reference numeral 18) in movement along the track sections (see figure 1A); and control and driver circuitry (reference numerals 26, 28, figure 1A) coupled to the coils (see also paragraph [0042]) and configured to control energization of the coils to create the controlled magnetic field (see paragraph [0042], and figure 1A).  Wernersbach et al. however do not specifically disclose the modular curved track section having a curved portion of complex curvature and an integral straight portion; and wherein the track has only straight-to-straight track section transitions; wherein the complex curvature comprises a first portion having a spline or clothoid curvature adjacent to the straight portion and a second portion having a curvature different from the first portion..  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the curved portion and an integral straight portion as disclosed by Walter et al. and also have certain transition points as disclosed by Walter et al. so that straight-to-straight track section transitions are done for the track sections of Wernersbach et al., and also have different curvatures within the complex curvature as disclosed by Wernersbach ‘135 for the modular curved track section of Wernersbach et al., for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 19, Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 disclose the claimed invention except for the modular curved track section having an integral straight portion on only one side of the curved portion.  Walter et al. further 
For claim 20, Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 disclose the claimed invention except for the curved portion comprising a non-circular curvature.  Walter et al. further disclose the curved portion (reference numeral 10) having a non-circular curvature (see figures 5, 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a non-circular curvature as disclosed by Walter et al. for the curved portion of Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 as applied to claim 1 above, and further in view of Shikayama et al. (US Patent No.: 8384251).
For claim 2, Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 disclose the claimed invention except for the modular curved track section having a curved portion extending around approximately 22.5 degrees.  Shikayama et al. disclose the track having any angle for the curve (see column 12, lines 36-40), and it 
For claim 3, Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 disclose the claimed invention except for the modular curved track section having a curved portion extending around approximately 30 degrees.  Shikayama et al. disclose the track having any angle for the curve (see column 12, lines 36-40), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular angle as disclosed by Shikayama et al. for the curved portion of the modular curved track section of Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 for predictably providing desirable configuration for facilitating the proper functioning of the device.  
For claim 4, Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 disclose the claimed invention except for the modular curved track section having a curved portion extending around approximately 45 degrees.  Shikayama et al. disclose the track having any angle for the curve (see column 12, lines 36-40), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular angle as disclosed by Shikayama et al. for the curved portion of the modular curved track section of Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 for predictably providing desirable configuration for facilitating the proper functioning of the device.  

For claim 6, Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 disclose the claimed invention except for the modular curved track section having a curved portion extending around approximately 180 degrees.  Shikayama et al. disclose the track having any angle for the curve (see column 12, lines 36-40), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular angle as disclosed by Shikayama et al. for the curved portion of the modular curved track section of Wernersbach et al. in view of Walter et al. and Wernersbach ‘135 for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX W MOK/Primary Examiner, Art Unit 2834